Case 1:21-cv-05960-KPF Document 1-1 Filed 07/12/21 Page 1 of 4




                     Exhibit A
      Racial obsessions make it impossible for NYC
         schools to treat parents, kids as people

                     Maud Maron
            The New York Post, July 23, 2020
                       Case 1:21-cv-05960-KPF Document 1-1 Filed 07/12/21 Page 2 of 4




OPINION



Racial obsessions make it impossible for NYC schools to treat
parents, kids as people
By Maud Maron                                                                                         July 23, 2020 | 7:51pm | Updated




The Tweed courthouse building today houses the city Department of Education.
Christopher Sadowski


I am a mom, a public defender, an elected public-school council member and a City Council candidate. But at a city
Department of Education anti-bias training, I was instructed to refer to myself as a “white woman” — as if my whole life
reduces to my race.

Those who oppose this ideology are shunned and humiliated, even as it does nothing to actually improve our broken
schools.

Though facing severe budget cuts, the DOE has spent more than $6 million for the training, which defines qualities such as
“worship of the written word,” “individualism” and “objectivity” as “white-supremacy culture.”

The administration, and many local politicians, buy into a benign-sounding but chilling doctrine called anti-racism, which ­-
insists on defining everyone by race, invites discrimination and divides all thought and behavior along a racial axis.
                   Case 1:21-cv-05960-KPF Document 1-1 Filed 07/12/21 Page 3 of 4
Many of the theories trace to “White Fragility,” a small-minded book which relentlessly insists all white people are racist and
need to think about race all the time. Conveniently for its author, who charges $6,000 an hour to discuss this conundrum,
there is no way to fix the situation … except with more of her expensive workshops.

I was personally exposed to the pitfalls of this ideology after New York Times writer Nikole Hannah-Jones asked to interview
me. She had heard me testify at a City Council hearing, where I said, “Parents who disagree with [Chancellor Richard
Carranza] should not have to be called racist all the time.”

Our interview lasted 90 minutes and covered a range of topics, but she and others in the toxic Twittersphere took offense at
my suggestion to listen to other parents’ viewpoints, “even if you think it’s racist.” That bit was snipped out of a much longer
answer about the importance of integration efforts and the role of school choice.

Naturally, the Twitter mobs ­descended on me.

After I explained my thinking and provided context on Twitter, Hannah-Jones tweeted in response that it was “disingenuous”
of me to refer to specialized high schools as “majority people of color,” when they are actually “Asian.”

Her casual dismissal of Asians as not being people of color infuriated many who viewed her comment as racist.
Nevertheless, she is a public-school parent, and she should be invited to the table to continue to discuss her concerns about
her daughter’s education, even though many people think her words are evidence of her racism.

See how that works?

There are some who are much more interested in casting aspersions than doing the hard work of building alliances to
achieve the important shared goal of fixing our schools. And they need fixing.

   SEE ALSO
                Obscene federal 'diversity training' scam prospers — even under Trump




In 2019, only 46 percent of students were proficient in math and 47 percent in English Language Arts. For black students,
who struggle the most, those numbers drop to 28 percent and 35 percent, respectively. Only 75 percent graduate high
school.

Yet the race-obsessed account of education reform persists. The state Department of Education is funding school districts to
develop and implement integration plans based on the theory that integrated schools raise the academic proficiency of all
the students.

But the endeavor has its skeptics. At one community forum, a Chinese-American parent shared that she transferred her child
from a majority-white school to a less affluent, mostly Asian school, where she believed the students are “better behaved
and work harder.” She told me, “I don’t think sitting next to white kids is important for learning.” Then she added: “No
offense, Maud.” Which made me laugh and made me think.

I want more integrated schools, regardless of whether integration is an academic booster. Diverse classrooms have beautiful
gifts to bestow, wholly separate from the crude metric of increased test scores. But we have to think through all this with
nuance, not by vilifying some parents or setting parents against each other.

We all want a well-integrated, high-quality public-school system. Parents have the right to demand an education that
prepares their children to meet or exceed grade-level expectations, which in America often lag other countries.

Those who yell the loudest about integration should stop the accusations against those who think or speak differently than
they do about the shared goal of integrated, quality schools — and find ways to work together.

Maud Maron is a public-school parent and the president of Community Education Council District 2.
                     Case 1:21-cv-05960-KPF Document 1-1 Filed 07/12/21 Page 4 of 4
FILED UNDER   CITY COUNCIL, DEPARTMENT OF EDUCATION, RACISM, TRAINING, 7/23/20




                                                                                               RECOMMENDED




                                                      Get notifications from The New York
                                                      Post
                                                      Click 'Sign Up' then 'Allow'

                                                                          Dismiss    Sign Up
